DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
US 4625565 A
Wada et al. hereinafter Wada
US 20090152895 A1
JEONG
US 8096507 B2
Cain et al. hereinafter Cain
CN 108709677 A
JIAN


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wada, JEONG and JIAN.
With respect to claim 1, Wada discloses a system for use in determining a speed of a wind (Abstract discloses wind velocity sensor), the system comprising: 
 	a plate (elastic plate 2) having a front side exposed to an airflow outside of said device (Fig. 1 illustrates side of plate 2 exposed to wind velocity V), said airflow causing said plate to deflect from a predefined resting position (col. 2 lines 29-35 discloses the elastic plate 2 is deformable upon receiving an external force on the leaf portion 2b and  capable of returning to an initial position by itself after removing the external force); 
 a subsystem for measuring an amount of deflection of said plate as said plate deflects due to said airflow (col. 4 lines 36-39 discloses the wind velocity V causing the deflection of the plate can be detected by the secondary output voltage E2); 
wherein said amount of deflection of said plate from said resting position is proportional to a speed of said airflow (col. 4 lines 29-32 discloses the secondary output voltage  can be obtained as a detection signal, which is linear with respect to the wind velocity V and increases as the wind velocity V increases).
Wada discloses the claimed invention except for determining a speed of a moving device based on speed of airflow.
JEONG related to a deflector for responding a vehicle speed  discloses sensing the intensity of wind being in contact with deflector responding to the speed of the vehicle (¶0006).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install Wada’s wind velocity sensor into the vehicle of JEONG in order to provide JEONG’s vehicle a wind velocity sensor which is simpler in construction, lower in price, and is capable of correctly detecting the wind velocity, but also easily developing linear output signals representative of the wind velocity. 
Wada does not discloses the plate is rigid. However, JIAN invention related to a vehicle wind sensor discloses a wind sensor having a detection element for detecting the deflection of rigid flap 121. JIAN uses Hall switch and magnet to detect deflection of the flap and convert the deflection to wind speed/velocity by a controller (Abstract, Figs. 1-3)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wada with the teachings of JIAN in order to replace Wada’s elastic plate with a fixed flap of JIAN for the predicable benefit of minimizing the cost incurred by replacing the elastic plate when the plate loses its deformability.            
With respect to claim 2, Wada, JEONG and JIAN disclose the system according to claim 1 above. Wada further discloses said subsystem comprises: 
a magnet coupled to said plate such that said deflection of said plate causes said magnet to rotate about an axis (col. 1 lines 33-34 discloses a permanent magnet mounted on the elastic plate that deflects with the plate); 
a Hall effect sensor for detecting changes in peaks in a magnetic field due to said magnet, changes in said peaks of said magnetic field being proportional to said amount of deflection of said plate (col. 1 lines 35-40 discloses a Hall element for generating electromotive force under an influence of magnetic flux developed by said permanent magnet and fixed on the base facing the magnet with a gap provided therebetween, the dimension of said gap varying in accordance with the position of said elastic plate).
With respect to claim 3, Wada, JEONG and JIAN disclose the according to claim 1 above. Wade further discloses said subsystem comprises a rotational encoder coupled to said plate such that said deflection of said plate is encoded by said rotational encoder (Fig. 1-2 illustrates the deflection/ rotation of deflection plate 2b).
With respect to claim 4, Wada, JEONG and JIAN disclose the system according to claim 1 above. Wade further discloses when said plate is at said resting position, said front side is perpendicular to a direction of travel of said device (Fig. 1 illustrates plate 2 is in a resting position and the second position as a dotted line and the front side is perpendicular to a direction of wind).
With respect to claim 5, Wada, JEONG and JIAN disclose the system according to claim 1 above. Wada is silent about said speed of said device as determined by said system is used to determine a position of said device. 
JEONG discloses said speed of said device as determined by said system is used to determine a position of said device (¶0006).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install Wada’s wind velocity sensor into the vehicle of JEONG in order to provide JEONG’s vehicle a wind velocity sensor which is simpler in construction, lower in price, and is capable of correctly detecting the wind velocity, but also easily developing linear output signals representative of the wind velocity. 
With respect to claim 7, Wada, JEONG and JIAN disclose the system according to claim 1 above. Wade further discloses said speed of said device as determined by said system is used in conjunction with a magnetometer to provide a velocity reading for said device (col. 1 lines 33-40 discloses the sensor further includes a permanent magnet mounted on the elastic plate and a Hall element for generating electromotive force under an influence of magnetic flux developed by said permanent magnet and fixed on the base facing the magnet with a gap provided therebetween).
With respect to claim 8, Wada, JEONG and JIAN disclose the system according to claim 1 above. Wade further discloses said speed of said device as determined by said system is used to determine a velocity of said device (col. 4 lines 50-54 discloses the wind velocity sensor is  capable of correctly detecting the wind velocity).
With respect to claim 10, Wada discloses a speed determination system (Abstract discloses wind velocity sensor), the system comprising: 
a deflection (elastic plate 2) based subsystem mounted on a device exposed to an airflow (Fig. 1 illustrates side of plate 2 exposed to wind velocity V), said deflection based subsystem comprising a component whose deflection due to an exposure to said airflow is related to a speed of said device (col. 2 lines 29-35 discloses the elastic plate 2 is deformable upon receiving an external force on the leaf portion 2b and  capable of returning to an initial position by itself after removing the external force); 
a deflection measurement subsystem for determining said deflection of said deflection- based subsystem (col. 4 lines 36-39 discloses the wind velocity V causing the deflection of the plate can be detected by the secondary output voltage E2); wherein said deflection is measured from a predefined resting position of said component (col. 4 lines 29-32 discloses the secondary output voltage  can be obtained as a detection signal, which is linear with respect to the wind velocity V and increases as the wind velocity V increases).
Wada discloses the claimed invention except for determining a speed of a moving device based on speed of airflow.
JEONG related to a deflector for responding a vehicle speed  discloses sensing the intensity of wind being in contact with deflector responding to the speed of the vehicle (¶0006).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install Wada’s wind velocity sensor into the vehicle of JEONG in order to provide JEONG’s vehicle a wind velocity sensor which is simpler in construction, lower in price, and is capable of correctly detecting the wind velocity, but also easily developing linear output signals representative of the wind velocity. 
Wada does not discloses the plate is rigid. However, JIAN invention related to a vehicle wind sensor discloses a wind sensor having a detection element for detecting the deflection of rigid flap 121. JIAN uses Hall switch and magnet to detect deflection of the flap and convert the deflection to wind speed/velocity by a controller (Abstract, Figs. 1-3)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wada with the teachings of JIAN in order to replace Wada’s elastic plate with a fixed flap of JIAN for the predicable benefit of minimizing the cost incurred by replacing the elastic plate when the plate loses its deformability.            
With respect to claim 11, Wada, JEONG and JIAN disclose the system according to claim 10 above. Wade further discloses said deflection based subsystem comprises a plate having a front side exposed to said airflow outside of said moving device, said airflow causing said plate to deflect from said predefined resting position (Fig. 1 illustrates plate 2 is in a resting position and the second position as a dotted line and the front side is perpendicular to a direction of wind).
With respect to claim 12, Wada, JEONG and JIAN disclose the system according to claim 10 above. Wada further discloses said deflection measurement subsystem comprises 
a magnet coupled to said component such that said deflection of said component causes said magnet to rotate about an axis (col. 1 lines 33-34 discloses a permanent magnet mounted on the elastic plate); 
a Hall effect sensor for detecting changes in peaks in a magnetic field due to said magnet, changes in said peaks of said magnetic field being proportional to said amount of deflection of said component (col. 1 lines 35-40 discloses a Hall element for generating electromotive force under an influence of magnetic flux developed by said permanent magnet and fixed on the base facing the magnet with a gap provided therebetween, the dimension of said gap varying in accordance with the position of said elastic plate).
With respect to claim 13, Wada, JEONG and JIAN disclose the system according to claim 12 above. Wade further discloses said component comprises a plate having a front side exposed to said airflow outside of said moving device, said airflow causing said plate to deflect from said predefined resting position (col. 2 lines 29-35 discloses the elastic plate 2 is deformable upon receiving an external force on the leaf portion 2b and  capable of returning to an initial position by itself after removing the external force).
With respect to claim 14, Wada, JEONG and JIAN disclose the system according to claim 10 above. Wada further discloses said deflection measurement subsystem comprises a rotational encoder coupled to said component such that said deflection of said component is encoded by said rotational encoder (Fig. 1-2 illustrates the deflection/ rotation of deflection plate 2b).
With respect to claim 15, Wada, JEONG and JIAN disclose the system according to claim 10 above. Wada further discloses a mass of said component is adjustable (col. 1 lines 1-7 discloses a wind velocity sensor comprising a stationary base for supporting the other parts thereon, an elastic plate having a stem portion 2a mounted standing up on the base).
With respect to claim 16, Wada, JEONG and JIAN disclose the system according to claim 10 above. Wada is silent about said system is used to determine a position of a moving device.
JEONG discloses said speed of said device as determined by said system is used to determine a position of said device (¶0006).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install Wada’s wind velocity sensor into the vehicle of JEONG in order to provide JEONG’s vehicle a wind velocity sensor which is simpler in construction, lower in price, and is capable of correctly detecting the wind velocity, but also easily developing linear output signals representative of the wind velocity. 
With respect to claim 17, Wada discloses a method for determining a speed of a device using a speed determination system mounted on said device (Abstract discloses wind velocity sensor) , the method comprising: 
a) providing a deflection-based subsystem (elastic plate 2) on said speed determination system, said deflection based subsystem comprising a component exposed to an airflow (Fig. 1 illustrates side of plate 2 exposed to wind velocity V); 
b) determining an amount of a deflection of said component, said deflection of said component being caused by said airflow, said amount of deflection being measured relative to a predefined resting position (col. 2 lines 29-35 discloses the elastic plate 2 is deformable upon receiving an external force on the leaf portion 2b and  capable of returning to an initial position by itself after removing the external force); 
c) using a data processing device, calculating said speed based on said amount of deflection (col. 4 lines 36-39 discloses the wind velocity V causing the deflection of the plate can be detected by the secondary output voltage E2); wherein 
 said airflow is outside of said device (Fig. 1 illustrates airflow is outside of said device); and 
Wada discloses the claimed invention except for determining a speed of a moving device based on speed of airflow.
JEONG related to a deflector for responding a vehicle speed  discloses sensing the intensity of wind being in contact with deflector responding to the speed of the vehicle (¶0006).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install Wada’s wind velocity sensor into the vehicle of JEONG in order to provide JEONG’s vehicle a wind velocity sensor which is simpler in construction, lower in price, and is capable of correctly detecting the wind velocity, but also easily developing linear output signals representative of the wind velocity. 
Wada does not discloses the plate is rigid. However, JIAN invention related to a vehicle wind sensor discloses a wind sensor having a detection element for detecting the deflection of rigid flap 121. JIAN uses Hall switch and magnet to detect deflection of the flap and convert the deflection to wind speed/velocity by a controller (Abstract, Figs. 1-3)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wada with the teachings of JIAN in order to replace Wada’s elastic plate with a fixed flap of JIAN for the predicable benefit of minimizing the cost incurred by replacing the elastic plate when the plate loses its deformability.            
With respect to claim 18, Wada, JEONG and JIAN disclose the method according to claim 17 above. Wada further discloses said amount of deflection is measured as a rotation angle (Fig. 2).
With respect to claims 19 and 20, Wada, JEONG and JIAN disclose the method according to claim 18 above. Wada in question 11 discloses an equation to calculate wind velocity. Wada is silent about wherein step c) is accomplished by calculating said speed as 
    PNG
    media_image1.png
    38
    216
    media_image1.png
    Greyscale
wherein v is said speed; OdoFinangle is said rotation angle; and Const is a constant.
However, deriving the relationship to calculate speed as recited in the claim is a matter of mere mathematical manipulation, a known practice in the art. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to derive a mathematical relationship as disclosed, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to accurately calculate the speed of a moving vehicle.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wada, JEONG and JIAN as applied to claims 1 and 8 above, and further in view of Loomis.
With respect to claim 6, Wada, JEONG and JIAN disclose the system according to claim 1 above. Wada is silent about said speed of said device is used as a navigational aid for said device when GNSS signals are unavailable to said device.
Loomis related to vehicle navigation systems discloses said speed of said device is used as a navigational aid for said device when GNSS signals are unavailable to said device (¶[0052] discloses vehicle navigation by dead reckoning by accepting speed sensor).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wada with Loomis invention so that Wada’s invention will use speed data when GNSS system is unavailable  for the predicable benefit of determining speed when GNSS signal coverage is degraded.     
With respect to claim 9, Wada, JEONG and JIAN disclose the system according to claim 8 above. Wada is silent about said velocity of said device is used to determine a position of said device when GNSS signal are unavailable to said device.       
Loomis related to vehicle navigation systems discloses said speed of said device is used as a navigational aid for said device when GNSS signals are unavailable to said device (¶[0052] discloses vehicle navigation by dead reckoning by accepting speed sensor).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wada with Loomis invention so that the Wada’s invention will use speed data when GNSS system is unavailable for the predicable benefit of determining speed when GNSS signal coverage is degraded.
Response to Amendment
This office action is in response to communication received on 04/18/2022. The response presented amendment claims 1, 10 and 17. No new matter is introduced.
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 04/18/2022, with respect to the rejection(s) of claims 1-20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CN 108709677 A (JIAN).
Applicant argues that, “…Applicant notes that Wada discloses the use of an elastic plate 2, rather than the rigid plate described in the present Application, and that Jeong does not disclose any plate, rigid or elastic, that is deflected by air movement around a vehicle…” and “…Applicant has amended the claims to clarify the use of a rigid plate. Applicant respectfully submits that none of the cited references, taken alone or in combination, would lead the person skilled in the art to the claimed invention as now amended…”
As applicant argued  the elastic plate of Wada is not fixed. However, despite the plate not being fixed, the way in which the measurement of distance/gap between the translating elastic plate and fixed object of Wada is similar to the instant invention. Since, Wada measures the gap between the elastic plate and fixed structure, not the elasticity of the elastic plate, it will be obvious to one of ordinary skill in the art to substitute the elastic plate with a rigid flap as disclosed in CN 108709677 A.
CN 108709677 A discloses a vehicle wind sensor having a detection element for detecting the deflection of rigid flap 121. Similar to Wada’s invention, CN 108709677 A uses Hall switch and magnet to detect deflection of the flap and convert the deflection to wind speed/velocity by a controller.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wada with the teachings of JIAN in order to replace Wada’s elastic plate with a fixed flap of JIAN for the predicable benefit of minimizing the cost incurred by replacing the elastic plate when the plate loses its deformability.            
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861             


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861